Citation Nr: 1121055	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  06-18 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for basal cell carcinoma of the upper lip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from September 1967 to July 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The case was brought before the Board in December 2008, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal. 

The Board received additional evidence from the Veteran in January 2011.  A supplemental statement of the case (SSOC) was not issued, but this is not necessary since the evidence submitted, included a statement from the Veteran with photographs essentially cumulative to contentions already asserted.  


FINDING OF FACT

The Veteran's basal cell carcinoma was not diagnosed within one year of his military service and is not due to his military service


CONCLUSION OF LAW

The Veteran's basal cell carcinoma was not incurred in or aggravated by any incident of service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to the Veteran in March 2004, December 2008 and January 2010.  Those letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   The 2008 and 2010 letters also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The RO provided the Veteran an appropriate VA examination in March 2010.  The examination is adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Further examination or opinion is not needed because, at a minimum, there is no persuasive and competent evidence that the claimed condition may be associated with the Veteran's military service.  This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran.  In the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Therefore, the Board may proceed to consider the merits of the claim.  

Service Connection (Basal Cell Carcinoma of the Upper Lip)

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for malignant tumors may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is applicable here because the earliest evidence of the Veteran's basal cell carcinoma is 2003, over a decade after service. 

There also exists a presumption for certain diseases associated with exposure to herbicide agents, which may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include chloracne or other acne form disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma.  Id.

In this case, the Veteran is in receipt of, among other things, the Vietnam Service Medal and the Gallantry Cross with Palm device for his combat service in Vietnam.  While it is unclear whether the Veteran's naval service included in-country service on the soil of Vietnam, basal cell carcinoma is not on the list of diseases associated with herbicide agents and, therefore, the presumption is inapplicable here.  See 38 C.F.R. § 3.309(e).  Service connection on the basis of presumptive exposure to herbicide agents, including Agent Orange, is therefore not warranted.  

In the absence of a presumption, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses of skin or cancer related symptoms.  

The Veteran does not contend he was diagnosed with basal cell carcinoma while on active duty nor does he attribute his skin cancer to Agent Orange exposure.  Rather, the Veteran claims his basal cell carcinoma of the upper lip is due to significant sun exposure in the military while serving in sea in subtropical waters.  The Veteran also provided photographs of his time in the military showing his sun exposure.

The Veteran's DD-214 indeed confirms the Veteran served on a ship in subtropical waters.  His records also confirm the Veteran was in receipt of, among other things, the Gallantry Cross with Palm device for his combat service in Vietnam.  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service. However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder. See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service. 

In this case, in light of the nature of the Veteran's service, the Board accepts the Veteran was exposed to significant sun exposure in the military.  The evidence, however, must still establish that the Veteran's current disability is related to the in-service sun exposure.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999). 

After service, the Veteran was first diagnosed with basal cell carcinoma of the upper lip in 2003.  According to a July 2004 statement by his private physician, the Veteran was treated with Mohs surgery completed in November 2003.

The Veteran's private physician, in a January 2004 statement opined that the most significant risk factor for skin cancer is sun exposure.  Thus, the physician opined, the Veteran's skin cancer "may have been caused or contributed to by his sun exposure during his military service."  The Board does not find the private physician's opinion persuasive because it merely indicates the speculative possibility of a nexus between the Veteran's disability and service.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (speculative or inclusive medical opinions are not probative).

In contrast, the Veteran was afforded a VA examination in March 2010 where the examiner confirmed the Veteran's diagnosis of status post treatment for basal cell carcinoma of the right upper lip in 2003 with no residuals.  With regard to etiology, the examiner opined that the Veteran's condition is "less likely than not...cause[d] by or related to his military service including sun exposure...."  The examiner reasoned that for the Veteran's sun exposure to be sufficient enough to cause the basal cell carcinoma of the right upper lip, the Veteran would have also developed other skin conditions, such as actinic keratoses, and the basal cell carcinoma would have affected other areas of exposed skin.  The Veteran did not have such a history; therefore, the examiner opined that a nexus to in-service sun exposure was unlikely.

The Board finds the examiner's opinion persuasive.  It is based on a thorough examination of the Veteran and a complete review of the claims folder, to include the Veteran's private treatment records and opinions proffered by his private physician.  Also compelling, the treatment records in the claims folder confirm that the Veteran does not have a medical history of any other skin diagnosis, to include basal cell carcinoma of any other area of skin that would be typically exposed to the sun.  Thus, the VA examiner's opinion is well supported by the medical evidence in the claims folder.

As indicated above, in contrast, the Board does not find the private physician's opinion persuasive because it merely proffers the speculative possibility that the Veteran's skin cancer is related to in-service sun exposure.  Cf. Obert, 5 Vet. App. at 33.  The private physician does not reconcile why the Veteran did not have a history of any other skin related condition or why the Veteran's cancer did not affect any other area of skin that would typically be exposed by the sun.  For these reasons, the Board finds the VA examiner's opinion and rationale far more persuasive.

In short, the most persuasive medical evidence indicates the Veteran's basal cell carcinoma of the upper lip was diagnosed over a decade after service and is not related to in-service sun exposure or any other incident of his military service. 

In light of the medical evidence described above, the Board finds that service connection is not warranted.  Direct service connection requires a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, Hickson, supra.  The most persuasive evidence of record is against such a finding in this case.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for basal cell carcinoma of the upper lip is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


